__________

                            No. 95-2835
                             __________

Judy K. Clark,                  *
                                *
          Appellant,            *
                                *   Appeal from the United States
     v.                         *   District Court for the Eastern
                                *   District of Arkansas.
Shirley S. Chater,              *
Commissioner of Social Security,*
                                *
          Appellee.             *

                            __________

                    Submitted:   January 11, 1996

                         Filed:   February 1, 1996
                             __________

Before WOLLMAN, ROSS, and MURPHY, Circuit Judges.
                            __________


MURPHY, Circuit Judge.


     Judy K. Clark appeals from a judgment in favor of Shirley S.
Chater, Commissioner of Social Security, denying her claim for
social security disability benefits. Clark filed for disability
benefits on July 15, 1991, claiming that she had been unable to
work after September 6, 1990 due to carpal tunnel syndrome, a cyst
on her left hand, and repetitive stress syndrome.              The
Administrative Law Judge (ALJ) denied her claim, and the Appeals
Council denied review. Both sides moved for summary judgment in
the district court,1 and the motion of the Secretary was granted.



     1
      The Honorable Jerry Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, presiding.
     At the administrative hearing, Clark, three witnesses, and a
vocational expert testified. Clark was 47 years old at the time
and has a ninth grade education.      Her previous jobs were as a
factory packer, tester, sewing machine operator, and assembler.
She testified that she prepares her own meals, washes dishes, shops
for groceries, drives a few times each week, takes care of her 20-
month old son, walks four miles a day, dusts and vacuums, makes the
beds, attends church occasionally, watches television, and does not
need help bathing or dressing. She complained of shoulder and neck
pain, and a loss of strength in her hands, but could cut food and
write letters.    She admitted that she has no concentration or
memory problems, and that she can sit, stand, and walk without
difficulty.    Two of Clark's friends and her sister provided
corroborating testimony. Dr. Dan Thompson, a vocational expert,
testified that someone of Clark's age, education, work experience,
and physical limitations could perform the jobs of interviewer,
receptionist, information clerk, and order clerk.


     Clark injured her right wrist in August 1990.    An EMG and
nerve conduction study in October 1990 indicated carpal tunnel
syndrome. Carpal tunnel releases on both hands gradually improved
Clark's condition; by mid-February 1991, Clark performed range of
motion and strength activities with minimal difficulty and no
reports of pain. In early May 1991, Clark complained of neck and
shoulder pain after having planted tomatoes in her yard. In late
May 1991, Dr. John Ball removed a ganglion cyst from Clark's left
wrist. In September 1991, Dr. Ball stated that Clark was prone to
fibromyositis in her shoulders due to over use and tissue
irritation, that her hands and shoulders constituted a thirteen
percent permanent physical impairment to the person, but that she
was medically stable and could return to work as of October 7,
1991. In April 1992, Clark was placed in a short-leg walking cast
after incurring a fracture.


     Based on this testimony and medical evidence, the ALJ found

                                2
that Clark had a medically determinable impairment of her wrist and
shoulders, but that it failed to meet or equal the disability
criteria required under the Social Security Act. The ALJ noted
that Clark probably suffered from some pain, but that her
complaints of disabling pain were not credible to the extent that
they conflicted with the objective medical evidence and her daily
living activities. He concluded that Clark could not perform her
past work as a sewing machine operator, assembler, tester, or
packer. Since Clark had the residual functional capacity for the
full range of light work reduced by limited pushing and pulling,
however, the ALJ concluded that she could work as an interviewer,
receptionist, or clerk.


     After the Appeals Council denied review, Clark filed this
action. Finding substantial evidence to support the ALJ's finding,
the district court affirmed the Secretary's decision to deny
benefits and dismissed Clark's complaint.


     Our review is limited to determining whether there is
substantial evidence based on the entire record to support the
ALJ's factual findings, and whether his decision was based on legal
error.   Keller v. Shalala, 26 F.3d 856, 858 (8th Cir. 1994).
"Substantial evidence means such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion." Reed v.
Sullivan, 988 F.2d 812, 814 (8th Cir. 1993) (quotation omitted).
The fact that two inconsistent conclusions may be drawn does not
prevent an administrative agency's findings from being supported by
substantial evidence.    Baker v. Secretary of Health and Human
Services, 955 F.2d 552, 554 (8th Cir. 1992).


     Clark concedes that the ALJ could reasonably conclude from the
medical evidence that her physical impairments do not significantly
limit her ability to perform the physical and mental functions set
forth in the regulations. She argues, however, that her pain is
disabling and that the ALJ failed to determine explicitly why her

                                3
complaints of pain were not credible. She also claims that the ALJ
improperly used the Medical-Vocational Guidelines to determine that
she was not disabled.


     Disability is defined in the social security regulations as
"the inability to do any substantial gainful activity by reason of
any medically determinable physical or mental impairment . . .
which has lasted or can be expected to last for a continuous period
of not less than 12 months." 20 C.F.R. § 416.905 (1995). An ALJ
must weigh the credibility of the claimant's subjective complaints
of pain in terms of the claimant's daily activities, the amount and
frequency of pain, aggravating and precipitating factors,
effectiveness of medication, and functional restrictions. Polaski
v. Heckler, 739 F.2d 1320, 1321-22 (8th Cir. 1984). Complaints
that are inconsistent with the evidence as a whole, including
medical reports and daily activities, may be discredited by the
ALJ. Haynes v. Shalala, 26 F.3d 812, 814-15 (8th Cir. 1994).


     Here, the ALJ found that the objective medical evidence and
Clark's own testimony regarding her daily activities contradicted
her complaints of disabling pain.         Clark claimed that she
constantly aches in her hands, arms, and shoulders, that she drops
things due to decreased grip strength, and that she has difficulty
sleeping due to the pain.     The ALJ noted in his decision that
Clark's friends and sister provided corroborating accounts.
Although the ALJ agreed that Clark's wrist and shoulders impairment
"could be expected to produce some degree of pain," he recognized
that the real issue is not whether she is experiencing pain, but
how severe that pain is and whether it prevents her from performing
any kind of work. See Thomas v. Sullivan, 928 F.2d 255, 259 (8th
Cir. 1991).


     According to Dr. Ball, Clark's treating orthopedist since May
1991, she is medically stable and has been able to work since
October 1991. See Onstead v. Sullivan, 962 F.2d 803, 805 (8th Cir.

                                4
1992) (according substantial weight to treating physician). Dr.
Ball also reported that the carpal tunnel releases have improved
her grip strength and that she can make a functional grip. He also
stated that she has full cervical spine mobility and that her
shoulders are mobile with some discomfort only at the extremes of
motion. The fact that Dr. Ball did not recommend surgery or other
treatment for her shoulder condition beyond Advil and Ibuprofen, an
over-the-counter drug used for mild to moderate pain, may be used
by the ALJ to discount Clark's complaints of pain. See Haynes, 26
F.3d at 814 (lack of strong pain medication is inconsistent with
complaints of disabling pain). Finally, Clark admitted that these
drugs helped to relieve her pain. See Reed v. Sullivan, 988 F.2d
812, 815 (8th Cir. 1993) (conditions that can be reasonably
regulated cannot constitute a basis for disability).


     In addition, the ALJ found that Clark's own description of her
daily activities indicated that she did not suffer disabling pain.
He noted that she could perform tasks involving fine manual
dexterity, such as buttoning clothes, handling eating utensils,
writing, and washing dishes. Clark also testified that she walks
four miles each day, does light housework for two to three hours,
attends church occasionally, drives her car as needed, watches
television, and takes care of her twenty-month old child. The ALJ
could reasonably conclude from these activities that Clark was not
precluded from work at every exertional level. See Loving v. Dept.
of Health and Human Services, 16 F.3d 967, 970 (8th Cir. 1994) (ALJ
properly discredited claimant's complaints of disabling pain based
on his daily activities of reading, going to church, watching
television, driving, and visiting people.)


     Contrary to Clark's suggestion, the ALJ determined that Clark
could work based on the vocational expert's testimony, and he only
used the Medical-Vocational Guidelines as a framework for
decisionmaking. See Reed, 988 F.2d at 816 (an ALJ may not rely
exclusively on the guidelines and must consider the vocational

                                5
expert's testimony where a claimant's nonexertional impairments
limit her ability to perform the full range of work in a specific
guidelines category). Dr. Thompson, the VE, testified that if all
of Clark's complaints were found to be credible, then she could not
perform any job.    He also stated in response to a hypothetical
question, however, that the jobs of interviewer, receptionist,
information clerk, and order clerk were performable by a person of
Clark's age, education, and work experience; who was limited to no
more than light work; who had some limitation on pushing and
pulling; and who could do occasional handling. Given that the ALJ
discounted Clark's complaints of pain to some extent, and that the
medical evidence supported the physical limitations presented in
the hypothetical, the ALJ properly relied on the VE's testimony in
finding that Clark could perform jobs that were considered light
work. See Davis v. Shalala, 31 F.3d 753, 755-56 (8th Cir. 1994)
(an ALJ may rely on the VE's answer to a hypothetical question that
sets forth the impairments which the ALJ accepts as true).


     In sum, we find that the ALJ properly considered Clark's
complaints of disabling pain and the vocational expert's testimony
in determining that Clark was not disabled within the meaning of
the Social Security Act. There is substantial evidence to support
this decision and we therefore affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                6